Title: To George Washington from Colonel David Chambers, 16 December 1776
From: Chambers, David
To: Washington, George



Sir
Amwell [N.J.] Decm. 16th 1776

herewith I send your Excellency 4 prisoners that we took last evening 2 being Regulars—one of the others by name Jno. Vandyke a Malitious Active Tory, and is said to have let some prisoners out of Millstone Goal and assembled and spirited the Negroes against us And as I am Informed was about a week since taken prisoner in Company with some light Horse by our people and confin’d who says he was discharg’d from sd Confinem[en]t by Order of Congress and travelled into Jersey by the way of Easton from thence to Jno. Ringoes where he call’d himself by the name of — Jones. The other is a person employed as Post by Jesse Wall of Trenton in conveying intelligences Letters &c. for the use of the Regular Army—And from the best information I can get their forces are on the move from Pennington—I am since inform’d the said Vandyke made his escape from Ld Sterling and given Orders for him to be left with him if so. I have the Honour to Subscribe myself your most obedent & very Hml. Sert

David Chambers

